 1   WO
 2
 3
 4
 5
 6                     IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   CNA National Warranty Corporation,               No. CV-19-04516-PHX-DLR
10                 Plaintiff,                         ORDER
11   v.
12   RHN Incorporated, et al.,
13                 Defendants.
14
15
16         Before the Court is CNA National Warranty Corporation’s (“CNA”) application for
17   provisional remedy in the form of a writ of garnishment. (Docs. 4, 8). For reasons stated
18   below, CNA’s application is granted.
19   I. Background
20         On June 20, 2019, CNA filed this action, alleging breach of contract, breach of the
21   implied covenant of good faith and fair dealing, intentional misrepresentation, and
22   negligent misrepresentation.   (Doc. 1.)   Concurrently, CNA filed an application for
23   provisional remedy of garnishment. (Doc. 4.) CNA then filed its application for writ of
24   garnishment with notice. (Doc. 8.) On July 5, 2019, Defendants filed an objection to
25   CNA’s application and requested a hearing pursuant to A.R.S. §§ 12-2403 and -2405.
26   (Docs. 14 and 14-1.) On July 17, 2019, the Court held an evidentiary hearing. (Doc. 31.)
27   II. Legal Standard
28         “A party may at any time after the filing of a civil action, make application, under
 1   oath, to the court to issue any provisional remedy allowed by law.” A.R.S. § 12-2404(A).
 2   “Such application shall be filed with the [Court] . . . and shall set forth the factual and legal
 3   basis for each provisional remedy sought.” Id. § 12-2404(B). Upon the filing of an
 4   application, a notice is issued to any party against whom any provisional remedy would
 5   operate. Id. §§ 12-2405; -2406. The party against whom the remedy would operate may
 6   request a hearing. Id. §§ 12-2405; -2407.
 7          A hearing on an application for a provisional remedy is limited to the following
 8   issues: (1) “The probable validity of the applicant's claim or claims and any defenses and
 9   claims of personal property exemptions of the party against whom such provisional remedy
10   will operate;” and (2) “[t]he existence of any statutory requirements for the issuance of any
11   provisional remedies sought.” Id. § 12-2410(C). The purpose of the hearing “is to afford
12   a defendant an opportunity to attack the validity of the plaintiff’s claim before issuance of
13   a pre-judgment writ.” Granmo v. Superior Court, 596 P.2d 36, 38 (Ariz. Ct. App. 1979).
14   “If after hearing the court finds probable cause to believe the claim of the applicant is valid
15   and that the statutory requirements for any provisional remedy have been met, such remedy
16   shall be issued forthwith.” A.R.S. § 12-2410(D).
17   III. Discussion
18          The Court may grant a provisional remedy if: (1) the party against whom the remedy
19   will be enforced is served with the application and notice; (2) the statutory requirements
20   for the issuance of the provisional remedy (writ of garnishment) are met; and (3) the
21   applicant shows that’s its claim or claims are probably valid. Id. §§ 12-2403; -2410. The
22   Court discusses each requirement in turn.
23          A. Application, Notice, and Service
24          An application and notice for issuance of any provisional remedy must be filed with
25   the clerk of the court and a copy of such notice and application must be served on the party
26   against whom any remedy will operate. Id. § 12-2403(2). CNA filed its application for
27   provisional remedy and writ of garnishment with the Court. (Docs. 4, 8.) Defendants were
28   served with the application and notice. (Docs. 4-2; 15-21.) CNA therefore has satisfied


                                                   -2-
 1   the application, notice, and service requirement.
 2          B. Statutory Requirements
 3          Next, the applicant must meet all statutory requirements for the issuance of such
 4   provisional remedy. A.R.S. § 12-2403(1). The statutory requirements for an application
 5   for writ of garnishment of monies are as follows:
 6                 1. A statement that the applicant is a judgment creditor.1
 7                 2. A statement that the applicant has good reason to believe one
                   of the following:
 8
                   (a) That the garnishee is indebted to the judgment debtor for
 9                 monies which are not earnings.
10                 (b) That the garnishee is holding nonexempt monies on behalf
                   of the judgment debtor.
11
                   (c) That the garnishee has in his possession nonexempt
12                 personal property belonging to the judgment debtor.
13                 (d) That the garnishee is a corporation and the judgment debtor
                   is the owner of shares in such corporation, or has a proprietary
14                 interest in the corporation.
15                 3. The amount of the outstanding balance due on the
                   underlying judgment, together with interest and accrued
16                 allowable costs, on the date the application is made, and the
                   rate at which interest accrues on that judgment, or if no
17                 judgment has been entered, the amount of money damages
                   requested in the judgment creditor’s complaint.
18
                   4. The address of the garnishee.
19
20   Id. § 12-1572.
21          CNA offered the following: (1) statement that if it prevailed in its action, it would
22   be a judgment creditor; (2) that it has good reason to believe that the garnishee, Banc of
23   California, is indebted to the purported judgment debtor (Defendants) for monies which
24   are not earnings; (3) that CNA’s complaint seeks $6,046,092.00 in damages; and (4) the
25   address of Banc of California. (Docs. 4, 8.) CNA’s application for writ of garnishment
26
            1
              “‘Judgment creditor’ means a person or entity that has a money judgment or an
27   order for support of a person that is due and unpaid or an order pursuant to [Section 12-
     2401 et seq.] allowing him to garnish monies, personal property or shares of stock before
28   final judgment on the underlying action.” A.R.S. § 12-1570(5).


                                                -3-
 1   therefore complies with the statutory requirements.
 2          C. Probable Validity of Claim or Claims2
 3                 1. Compulsory Counterclaim Issue
 4          As a preliminary matter, Defendants contend that CNA is barred from bringing this
 5   action because it was required to bring these claims as compulsory counterclaims in another
 6   suit.3 (Doc. 14 at 4.) Specifically, Defendant RHN Incorporated filed suit against CNA
 7   for breach of the same contract at issue in this case (“First Action”). RHN, Inc. v. CNA
 8   National Warranty Corporation, 2:19-CV-02960-GMS (D. Ariz. removed April 26, 2019).
 9   On May 3, 2019, CNA filed a motion to dismiss in the First Action. (Doc. 8 in the First
10   Action.) That motion remains pending.
11          Federal Rule of Civil Procedure 13(a) governs compulsory counterclaims, and states
12   in pertinent part:
13                 A pleading must state as a counterclaim any claim that—at the
                   time of its service—the pleader has against an opposing party
14                 if the claim:
15                 (A) arises out of the transaction or occurrence that is the subject
                   matter of the opposing party’s claim; and
16
                   (B) does not require adding another party over whom the court
17                 cannot acquire jurisdiction.
18
            “The purpose and design of Rule 13(a) is to prevent multiplicity of litigation and to
19
     bring about prompt resolution of all disputes arising from common matters.” Local Union
20
     No. 11, Int’l Bhd. of Elec. Workers, AFL–CIO v. G.P. Thompson Elec., Inc., 363 F.2d 181,
21
     184 (9th Cir. 1966). For that reason, “[i]f a party fails to plead a compulsory counterclaim,
22
     [the party] is held to waive it and is precluded by res judicata from ever suing upon it
23
            2
             The Court’s probable validity finding applies to CNA’s request for a provisional
24   remedy only. The Court’s finding should not be construed as prejudging the merits of any
     future motions in this or the related, earlier-filed action currently pending before Chief
25   Judge Snow.
26          3
              Defendants also contend that the applicable Arizona statutes only apply to Arizona
     Superior Courts and Justice Courts. (Doc. 14 at 2-3.) The Court disagrees. Federal Rule
27   of Civil Procedure 64(a) is dispositive on the issue. “At the commencement of and
     throughout an action, every remedy is available that, under the law of the state where the
28   court is located, provides for seizing . . . property to secure satisfaction of the potential
     judgment.” Fed. R. Civ. P. 64(a).

                                                  -4-
 1   again.” Id.
 2          Rule 13, however, does not apply to every claim that could or should have been
 3   asserted in prior litigation. “Indeed, the language of the rule denotes that preclusion will
 4   only apply to claims that should have been asserted in a ‘pleading.’” Luis v. Metro. Life
 5   Ins. Co., 142 F. Supp. 3d 873, 878 (N.D. Cal. 2015). The Federal Rule of Civil Procedure
 6   define a pleading as: (1) a complaint; (2) an answer to a complaint; (3) an answer to a
 7   counterclaim designated as a counterclaim; (4) an answer to a crossclaim; (5) a third-party
 8   complaint; (6) an answer to a third-party complaint; and (7) if the court orders one, a reply
 9   to an answer. Fed. R. Civ. P. 7(a). “[T]he bar to future suit does not arise if the defendant
10   in the prior action did not file a responsive pleading.” MRW, Inc. v. Big-O Tires, LLC, No.
11   Civ. S-08-1732 LKK/DAD, 2008 WL 5113782, at *10 (E.D. Cal. Nov. 26, 2008); see also
12   Bluegrass Hosiery, Inc. v. Speizman Indus., Inc., 214 F.3d 770, 772 (6th Cir. 2000) (“Rule
13   13(a), however, only requires a compulsory counterclaim if the party who desires to assert
14   a claim has served a pleading. . . . In other words, Rule 13(a) does not apply unless there
15   has been some form of pleading.”).
16          At present, CNA has yet to file a responsive pleading in the First Action. Instead,
17   CNA filed a motion to dismiss pursuant to Rule 12(b)(6). “After such a motion to dismiss
18   for failure to state a claim is made, there is no reason to file any other pleadings until the
19   motion is acted upon. If the motion is granted, no further pleadings will be necessary. If
20   the motion is denied, time is allotted in which to file an answer.” Lawhorn v. Atl. Ref. Co.,
21   299 F.2d 353, 357 (5th Cir. 1962). Rule 12(a)(4) supports this understanding, as it provides
22   that the ordinary time periods are altered when a party files a motion listed in Rule 12(b).
23   See Fed. R. Civ. P. 12(a)(4). Accordingly, though the claims at issue here might become
24   compulsory counterclaims in the First Action should CNA’s motion to dismiss be denied,
25   it is not presently the case that CNA must plead these claims as compulsory counterclaims
26   in the First Action because CNA is not yet required to file a responsive pleading. This
27   issue therefore does not impede the Court’s ability to rule on CNA’s application.
28                 2. CNA’s Breach of Contract Claim is Probably Valid


                                                 -5-
 1          “In order to state a claim for breach of contract, a plaintiff must allege the existence
 2   of a contract between the plaintiff and defendant, a breach of the contract by the defendant,
 3   and resulting damage to the plaintiff.” Snyder v. HSBC Bank, USA, N.A., 873 F. Supp. 2d
 4   1139, 1148 (D. Ariz. 2012).
 5          At the hearing, CNA offered into evidence a contract between Defendants and CNA
 6   (“Override Agreement”). (Doc. 4-1 at 1-11.) CNA’s Chief Financial Officer John
 7   Laughlin testified to the following at the hearing:
 8       The Override Agreement provides, among other things, that upon the parties’
 9          execution, CNA would advance $5,000,000.00 to Defendants.
10       The Override Agreement was executed in late 2017 and in January 2018 CNA
11          advanced the funds to Defendants.
12       The Override Agreement provided the method and timing by which Defendants
13          were required to repay the advance to CNA.
14       The Override Agreement provided monthly production requirements for vehicle
15          service and tire and wheel service contracts Defendants were obligated to sell. The
16          Override Agreement also required that Defendants remit no less than $104,167.00
17          per month from the sale of these service contracts to CNA to satisfy repayment of
18          the advance.
19       Pursuant to the Override Agreement, Defendants were required to immediately pay
20          CNA the difference between the minimum monthly payment of $104,167.00 and
21          the amount applied to Defendants’ repayment by virtue of sales of service contracts
22          in any month in which the amount applied was less than the required minimum
23          payment.
24       Under the Override Agreement, if the Defendants materially breached the terms of
25          the Override Agreement, including by failing to make the minimum monthly
26          remittance payment of $104,167.00 or by failing to sell the requisite number of
27          service contracts, CNA could, with written notice, declare all outstanding funds
28          owed to CNA immediately due and payable by Defendants.


                                                  -6-
 1         At some point in 2018, Defendants failed to sell the required number of service
 2           contracts and failed to make the required monthly payments for repayment of the
 3           advance. Defendants’ breach of the contract continued.
 4         In February 2019, CNA provided Defendants with sufficient written notice of
 5           Defendants’ breach of the Override Agreement.
 6         In March 2019, CNA declared due and immediately payable the entire outstanding
 7           amounts owed under the Override Agreement.
 8         As of the May 2019, Defendants owe CNA $6,046,092.00.
 9        Based on the Override Agreement and Laughlin’s testimony, the Court finds that
10   CNA’s claim for breach of contract is probably valid.4
11   IV. Conclusion
12           CNA has served Defendants with the application and notice, met the statutory
13   requirements, and demonstrated that its breach of contract claim is probably valid. Because
14   CNA seeks a provisional remedy, however, “a writ shall not be issued until the judgment
15   creditor executes and delivers to the court a bond payable to the judgment debtor in the
16   amount of the debt claimed therein[.]” A.R.S. § 12-1573. Therefore, upon receiving
17   notification on the public docket that CNA has executed and delivered such a bond, the
18   Court will issue the writ of garnishment. Accordingly,
19           IT IS ORDERED that CNA’s application for writ of garnishment (Doc. 8) is
20   GRANTED, contingent upon executing and delivering to the Clerk of Court a cash bond
21   in the amount of $6,046,092.00 by no later than July 22, 2019.
22   //
23   //
24   //
25   //
26           4
              At the hearing, Defendants’ counsel requested the Court take judicial notice of an
     alleged amended version of the Override Agreement filed in the First Action (“Amended
27   Override Agreement”). Even if the Court were to take judicial notice of such, its probative
     value is minimal. Defendants offered no evidence authenticating the Amended Override
28   Agreement. Nor did Defendants explain why the Amended Override Agreement is
     unsigned by CNA.

                                                -7-
 1         IT IS FURTHER ORDERED that upon notice that the bond has been posted the
 2   Clerk of Court shall issue the writ of garnishment without further order from the Court.
 3         Dated this 18th day of July, 2019.
 4
 5
 6
 7
                                                  Douglas L. Rayes
 8                                                United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -8-
